DETAILED ACTION 
The preliminary amendment submitted on September 26, 2019 has been entered.  Claims 1-14 are pending in the application.  Claims 1-7 and 13-14 are rejected for the reasons set forth below.  Claims 8-12 are objected to but would be allowable if rewritten in independent form.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The phrase “preferably of human origin” renders the claim indefinite because it is unclear whether this phrase is part of the claimed invention.  “Description of examples or preferences is properly set forth in the specification rather than the claims.”  See MPEP1 2173.05(d).  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalgleish (WO 2015/189597 A1).  
Dalgleish (cited in applicant’s IDS2) discloses an in vitro method of testing a small molecule agent for efficacy in the treatment of cancer in combination with naltrexone or an analog thereof comprising administering the anti-cancer agent, concurrently with or after the naltrexone, to cells of cancer, and analyzing the cells to measure a change in the expression of BAD protein and thereby determining the efficacy of the putative agent as an anti-cancer agent (p. 17, ll. 1-14).  The screening assay is otherwise identical to the subject matter of claims 1-4, so the examiner concludes that the outcomes recited in claim 5 are inherent for the reasons discussed in MPEP 2112.  Furthermore, the “wherein” clause of claim 5 appears to “simply expresses the intended result of a process step positively recited,” so it is not accorded patentable weight.  See MPEP 2111.04(I).  The reference mentions methylnaltrexone (p. 7, l. 26) as a naltrexone analog, which meets the limitations of claim 7.  An example cell type is “HCT116 (human colon cancer) cells” (see Example 3 at p. 21), which meets the limitations of claims 13-14.  
Claims 1-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Int. J. Oncol. 2016;49(2):793-802).  
Liu (cited in applicant’s IDS) discloses that “naltrexone exhibits non-cytotoxic anticancer activities and as such, may be best combined with other modalities and combination schedules that maximise the individual action of each partner” (p. 793).  This reference describes an in vitro screening assay that includes co-incubating A549 (human lung cancer) and HCT116 (human colorectal cancer) cells with low-dose naltrexone (LDN) and a target chemotherapy agent, followed by measuring the cytotoxic effects of the chemotherapy agent (p. 794).  BAD is one of the genes whose expression is altered in this assay (see Fig. 2 at p. 798 and the discussion thereof).  The concentration of the LDN was 10 nM (p. 794), which appears (based upon the Examples in applicant’s own specification at pp. 13-14) to be “an amount sufficient to increase the concentration of OPRK1 and/or BAD” as recited in claim 3.  The assay is conducted in phases, with the first phase involved priming with LDN followed by treatment the target anti-cancer agent (p. 794), which meets the limitation of claim 4, although it is implicit that they could be administered simultaneously within the meaning of claim 6.  The screening assay is otherwise identical to the subject matter of claims 1-4, so the examiner concludes that the outcomes recited in claim 5 are inherent for the reasons discussed in MPEP 2112, see also MPEP 2111.04(I).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 



August 2, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the information disclosure statement (IDS) submitted on September 26, 2019.